UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2521



UNITED STATES   OF   AMERICA    ex   rel.    Ann   C.
Morrill,

                                                    Plaintiff - Appellant,

          versus


JOHNS  HOPKINS   UNIVERSITY;   JOHNS        HOPKINS
HEALTHCARE SYSTEMS CORPORATION,

                                                   Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-02-3891-1-CCB)


Submitted:   April 27, 2005                        Decided:   May 18, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Michael DiBiagio, United States Attorney, Baltimore,
Maryland, for the United States. Ann C. Morrill, Owings Mills,
Maryland, Appellant Pro Se. Charles Preston Scheeler, Kurt James
Fischer, Michelle Jeanine Dickinson, DLA PIPER RUDNICK GRAY CARY US
LLP, Baltimore, Maryland; Sheldon Krantz, DLA PIPER RUDNICK GRAY
CARY US LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ann   C.   Morrill   appeals   the   district    court’s   order

dismissing her qui tam action under the False Claims Act.         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Morrill

v. Johns Hopkins Univ., No. CA-02-3891-1-CCB (D. Md. filed Oct. 29,

2004 & entered Nov. 1, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -